Black, J.
— This was an action brought by the appellee against the appellant in the Howard Circuit Court. After the making up of the issues, the cause, as is stated in an entry of record of that court set out in the transcript, by agreement of parties in open court, was transferred to the Howard Superior Court. There is no certificate of the clerk of the Howard Circuit Court, but at the end of the proceedings which followed the transfer there is a certificate of the clerk of the Howard Superior Court, under the seal of that court, in which, as clerk of the Howard Superior Court, he certifies “the above and foregoing to be a true, correct, and complete transcript of all the proceedings and judgment of said court in the above entitled cause,” etc. Our attention has been directed by the appellee to this condition of the transcript. For want of a certificate of the clerk of the Howard Circuit Court, authenticating the transcript of the proceedings in that court, the appeal must be dismissed. Acts of 1897, p. 22, section 1426e2 Burns Supp. 1897; Garrigus v. Board, etc., ante, 303. Appeal dismissed.